DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 06/26/2018, 07/03/2018, and 11/12/2020+ is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Claim Objections
Claim 12 and 19 are objected to because of the following informalities: Claim 12 Line 6 “o that the current” should read “the current”, line 11 “o that the current” should read “the current”, Claim 19 line 4 “followup” should read “follow-up” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the rejection based upon their dependency.
Claim 1 recites “a current location” on line 7 of the claim. This renders the claim indefinite as it is unclear as or different than the previous recitation of “a current location” upon lines 4-5 of the same claim.
Claim 2 recites “an actual injection location” and “a current location”. These render the claim indefinite as it is unclear if these are the same as or different than the recitations of the same in claim 1.
Claim 3 recites “the fluid drug administration device”. There insufficient antecedent basis for this limitation within the claim.
Claim 4 recites “secured to this”. This renders the claim indefinite as it unclear what “this” is referring to.
Claim 8 recites “an actual injection location”. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1.
Claim 9 recites “an actual injection location”. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1.
Claim 11 recites “an actual injection location” and “a user”. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1.
Claim 12 recites “a user”. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1. Claim 12 further recites “a location where it is acceptable or advisable”. This also renders the claim indefinite as it the meets and bounds by which an acceptable or advisable location should be considered are not clear. Claim 12 further recites “a location” on line 12 of 
Claim 14 recites “an actual injection location”. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1.
Claim 15 recites “the fluid drug administration device”. There insufficient antecedent basis for this limitation within the claim.
Claim 16 recites “a location” on line 8 of the claim. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same on line 6 of claim 16. Claim 16 further recites “the injection location” on line 10 of the claim. There is insufficient antecedent basis for this limitation within the claim, Examiner suggests “the actual injection location”.
Claim 18 recites “a starting position” on line 5. This renders the claim indefinite as it is unclear if this is the same as or different than the recitation of the same on line 4 of claim 18. Claim 18 further recites “a region defining a region associated”. This renders the claim indefinite as it is unclear what is meant by this limitation. Examiner suggests “
Claim 19 recites “the group”. There is insufficient antecedent basis for this limitation within the claim.
Claim 20 recites “an actual injection location”. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1.
Claim 21 recites “a user” on lines 3 and 5 of the claim. This renders the claim indefinite as it unclear if this is the same as or different than the recitation of the same in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, 12-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formisano et al. (WO-2015136564-A1).
In regards to claim 1:
A position determination device for determining and registering an injection location of administered fluid drug administration on a user, wherein the position determination device comprises - a position determination element configured to determine a current location of the position determination device, and - one or more processing units configured to derive data representing an actual injection location based on a current location determined by the position determination unit (p. 15:24-p.16:12 demonstratesPCB1 components that make up position determination device, p. 17:25-p. 18:5 “an accelerometer ACC, which supplies information on the position of the device in order to identify the correct position/inclination of the syringe during administration of the drug……the patient indicates the injection site on the smartphone, and it is hence hypothetically possible to deduce the position of the skin surface with respect to the ground and, consequently, by measuring with the accelerometer and the inclinometer the inclination (and more in general the position) with respect to the ground 
In regards to claim 2:
The position determination device according to claim 1, wherein the one or more processing units are configured to derive the data representing an actual injection location based on a current location determined by the position determination unit in response to the user administering the fluid drug using a fluid drug administration device (p. 15:24-p.16:12,  p. 17:25-p. 18:5 “positioning of the syringe with respect to the skin surface in the area where the injection is made can be determined by subtraction”, Figs. 9-10, Fig. 16, Fig. 11, p. 19:22-25 “Once injection is through, the device sends an appropriate acoustic and visual warning and stores, not only the date and time of administration, but also the site and duration of injection”.).
In regards to claim 3:
The position determination device according to claim 1, wherein - the position determination device is further configured to be secured to the fluid drug administration device (Figs. 4 and 5 SDPFS).
In regards to claim 4:
The position determination device according to claim 3, wherein the position determination device has a generally hollow cylindrical shape with an opening or cut-out configured to receive at least a part of the fluid drug administration device when being secured to this (Figs. 4 and 5 SDPFS, hollow cylindrical shape, cut out near element WND2 in Fig. 5).
In regards to claim 5
The position determination device according to claim 3, wherein the position determination device comprises a locking mechanism adapted to releasably engage with a mating or corresponding locking mechanism of the liquid drug administration device hereby attaching the position determination device at a predetermined location on and/or predetermined orientation in relation to the drug administration device (Fig. 5 element DFC p. 14:13-16 “getting the annular flange RS to coincide with the housing DFC and by exerting a slight force in the transverse direction such as to enable the two parts to remain anchored together”).
In regards to claim 8:
The position determination device according to claim 1, wherein - the position determination device further comprises a wireless communications unit configured to automatically transmit the derived data representing an actual injection location to a separate electric device (p. 17:11-16 “microprocessor MCU also manages the Bluetooth Low-Energy wireless module”, Fig. 11, Fig. 16 demonstrations the devices ability for communicating with separate electronic devices via its wireless module).
In regards to claim 12:
The position determination device according to claim 1, wherein the position determination device further comprises - a memory and/or storage comprising data representing at least one previous injection location, - at least one indicator element, configured to signal to the user o that the current location of the position determination device, as determined by the position determination element, is at a location where it is acceptable or advisable to perform an injection taking into account at least the data representing at least one previous injection location, and/or  4833-0912-5729.16 o that the current location 
In regards to claim 13:
The position determination device according to claim 1, wherein the position determination element comprises at least one gyroscope or at least one accelerometer (Fig. 10 ACC, p. 16:7 “an accelerometer ACC”)
In regards to claim 14:
The position determination device according to claim 1, wherein the position determination device is further configured to register an actual amount of administered liquid drug and/or a time-stamp when deriving data representing an actual injection location (p. 17:7-10 “as well as for management of the temporal events, such as for example storage of the time of the last administration” and p. 19:22-25 “Once injection is through, the device sends an appropriate acoustic and visual warning and stores, not only the date and time of administration
In regards to claim 15:
The position determination device according to claim 1, wherein the position determination device further comprises an image sensor or other sensor element adapted to detect an amount of fluid drug being administered by the fluid drug administration device (p. 19:22-25 “once injection has started he or she is warned by the device by means of an acoustic feedback in the case where the rate of injection were to be too fast with respect to the recommended one. Once injection is through, the device sends an appropriate acoustic and visual warning and stores, not only the date and time of administration, but also the site and duration of injection”. Fig. 11 PHRC “LIQUID-LEVEL SENSOR”. p.18:10-p.19:1 “The result of scanning will return as information the level of the liquid still present in the syringe”. Formisano teaches the rate of injection (dosage over time) and demonstrates a sensor as doing the measuring amount of liquid drug. Therefor is considered to be teaching the image sensor element adapted to detect an amount of fluid drug administered).
In regards to claim 16:
The position determination device according to claim 1, wherein the position determination device is further configured to - register a starting position in response to the user moving the position determination device to a pre-determined starting position, - register a location of an anchor position in response to the position determination unit determining the movement from the starting position to the anchor position, 4833-0912-5729.17 - register a location of the actual injection location in response to the position determination unit determining the movement from the anchor position to the injection location (p. 22:4-24 “the free end of the plunger PLG of the syringe is rested on the skin at the injection site reference position for calculating and checking correct inclination according to the injection site selected”, p. 15:24-p.16:12 demonstratesPCB1 components that make up position determination device, p. 17:25-p. 18:5 “an accelerometer ACC, which supplies information on the position of the device in order to identify the correct position/inclination of the syringe during administration of the drug……the patient indicates the injection site on the smartphone, and it is hence hypothetically possible to deduce the position of the skin surface with respect to the ground and, consequently, by measuring with the accelerometer and the inclinometer the inclination (and more in general the position) with respect to the ground , positioning of the syringe with respect to the skin surface in the area where the injection is made can be determined by subtraction”, p. 19:22-25 “Once injection is through, the device sends an appropriate acoustic and visual warning and stores, not only the date and time of administration, but also the site and duration of injection”).
In regards to claim 17:
The position determination device according to claim 16, wherein the position determination device is further configured to - recommend the anchor position and/or recommend the location of the actual injection location in response to a rotation schema taking into account one or more previously registered actual injection locations (p. 12:5-10 “Another function of the device that can be implemented through the software interface is linked to managing rotation of the injection site.”)
In regards to claim 18
The position determination device according to claim 1, wherein the position determination device is further configured to - register a starting position when the user has moved the position determination device to a starting position, - if used, registering a region in connection with the starting position defining a region suitable for receiving injections, - registering one or more anchor points, by determining their relative position in relation to the starting position, and for each anchor point registering a region defining a region associated with the given anchor point being suitable for receiving injections
In regards to claim 20:
The position determination device according to claim 1, wherein the position determination device is integrated with a fluid drug administration device and wherein the derived data representing an actual injection location is made available to at least another electric element of the fluid drug administration device (Fig. 3 and 4 show element SDPFS integrated with PFS. Figs. 14-16 demonstrate various forms of communication with and making available derived data including actual injection location p. 19:18-26 “also the site and duration of the injection. This information will subsequently be used for managing rotation of the injection sites”).
In regards to claim 21:
The position determination device according to claim 1, wherein the position determination device is for determining and registering an injection location of self-administered fluid drug administration on a user, or the position determination device is for determining and registering an injection location of administered fluid drug administration on a user administered by a medical professional (p. 19:18-26 “Once injection is through, the device sends an appropriate acoustic and visual warning and 
In regards to claim 22:
Use of a position determination device according to claim 1 to register one or more locations of actual injection locations (p. 19:18-26 “also the site and duration of the injection. This information will subsequently be used for managing rotation of the injection sites”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formisano et al. (WO-2015136564-A1) in view of Jakobsen et al (WO 2014/161952 A1).
In regards to claim 6:
The position determination device according to claim 5, taught by Formisano as described in parent claim rejection above.
Formisano does not appear to explicitly teach the locking mechanism claimed. However Jakobsen teaches, wherein the locking mechanism corresponds to a locking mechanism of a cap of the drug administration device (p. 18:21-27 “distally facing circumferential stop surface 329 adapted to receive and engage a cap when the module is mounted on a pen”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the position determination device taught by Formisano to include the locking mechanism as taught by Jakobsen.
This would have been motivated by improving patient safety and reducing the risk of accidental needle stick. One of ordinary skill in the prior to the effective date of filling would have known it is safer to the patient to cover a needle of syringe, when not performing the injection process, with a cap to help prevent accidental needle sticks into the user, physician, or other persons near to the needle.
In regards to claim 7:
The position determination device according to claim 5, taught by Formisano as described in parent claim rejection above.
Formisano does not appear to explicitly teach the locking mechanism claimed. However Jakobsen teaches, wherein the locking mechanism is further adapted to releasably engage with a mating or corresponding locking mechanism of a cap of the liquid drug administration device thereby enabling the cap to be attached to the position determination device (p. 18:21-27 “distally facing circumferential stop surface 329 adapted to receive and engage a cap when the module is mounted on a pen”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the position determination device taught by Formisano to include the locking mechanism as taught by Jakobsen.
This would have been motivated by improving patient safety and reducing the risk of accidental needle stick. One of ordinary skill in the prior to the effective date of filling would have known it is safer to the patient to cover a needle of syringe, when not performing the injection process, with a cap to help prevent accidental needle sticks into the user, physician, or other persons near to the needle.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formisano et al. (WO-2015136564-A1) in view of Jakobsen et al (WO 2014/161952 A1).
In regards to claim 9:
The position determination device according to claim 1, wherein 4833-0912-5729.15 - an actual action of the user activating the fluid drug administration device to administer the fluid drug triggers deriving the data representing an actual injection location (p. 19:22-25 “Once injection is through, the device sends an appropriate acoustic and visual warning and stores, not only the date and time of administration, but also the site and duration of injection”. Formisano does not appear to explicitly state the users specific activation of the drug administration process triggers the deriving of the date representing the injection location. However it would be obvious to one of ordinary skill in the art as Formisano teaches recording injection location and the duration of the injection. One of ordinary skill in the art would find it obvious in order to have the duration of the injection the device would necessarily have to record the start and end time injection, wherein the start time would obviously correspond to the user activation the fluid drug administration device.).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formisano et al. (WO-2015136564-A1) in view of Kuehn et al. (WO 2014/023763 A1).
In regards to claim 10:
The position determination device according to claim 9, taught by Formisano as described in parent claim rejection above.
Formisano does not appear to explicitly teach the sensor detecting movement of the activation button. However Kuehn teaches, wherein a mechanical or remote sensor is attached directly to or attached in connection with an activation button of the fluid drug administration device where the mechanical or remote sensor is configured to detect movement of the activation button of the fluid drug administration device (Fig. 4, p. 11:20-30 “Processor 24 further controls (and/or receives signals from) an acoustic sensor 27, which is configured to sense sounds produced by injection device 1. Such sounds may for instance occur when a dose is dialed by turning dosage knob 12 and/or when a dose is ejected/injected by pressing injection button 1 1 , and/or when a prime shot is performed. These actions are mechanically similar but nevertheless sound differently (this may also be the case for electronic sounds that indicate these actions). Either the acoustic sensor 27 and/or processor 24 may be configured to differentiate these different sounds, for instance to be able to safely recognize that an injection has taken place (rather than a prime shot only)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the position determination device taught by Formisano to include the acoustic sensor taught by Kuehn.
This would have been motivated improving the detection of injection start of the device taught by Formisano. Formisano teaches detecting the start of injection but does not explicitly teach how this done. One of ordinary skill in the art would have thus been motivated to find a sensor to accurately record the start and end times in or to fully utilize the design taught by Formisano.
In regards to claim 11
The position determination device  according to claims 9, wherein the position determination device  further comprises a sound sensor configured to register one or more distinct sounds caused by a user operating the drug administration device  to increase, decrease, and/or release a drug dosage as an actual action of the user and wherein the position determination device  is adapted to trigger deriving the data representing an actual injection location in response to registering the one or more distinct sounds (Fig. 4, p. 11:20-30 “Processor 24 further controls (and/or receives signals from) an acoustic sensor 27, which is configured to sense sounds produced by injection device 1. Such sounds may for instance occur when a dose is dialed by turning dosage knob 12 and/or when a dose is ejected/injected by pressing injection button 1 1 , and/or when a prime shot is performed. These actions are mechanically similar but nevertheless sound differently (this may also be the case for electronic sounds that indicate these actions). Either the acoustic sensor 27 and/or processor 24 may be configured to differentiate these different sounds, for instance to be able to safely recognize that an injection has taken place (rather than a prime shot only)”).+
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the position determination device taught by Formisano to include the acoustic sensor taught by Kuehn.
This would have been motivated improving the detection of injection start of the device taught by Formisano. Formisano teaches detecting the start of injection but does not explicitly teach how this done. One of ordinary skill in the art would have thus been motivated to find a sensor to accurately record the start and end times in or to fully utilize the design taught by Formisano.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formisano et al. (WO-2015136564-A1) in view of and evidenced by Olive et al. (US 5,709,662).
In regards to claim 19:
The position determination device according to claim 1, taught by Formisano as described in parent claim rejection above.
Formisano does not appear to explicitly teach the drug claimed. However as evidenced by Olive insulin is an obvious drug choice, wherein the fluid drug is one selected from the group consisting of: insulin, drugs for multiple sclerosis therapies with interferons and immune suppressives, drugs for hormone therapies, drugs for growth hormone therapies, and drugs for anti-/hormone follow up treatments to breast or prostate cancer (Col. 1:15-21 “Such devices are usable by persons such as diabetics who self-inject insulin”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the drug taught by Formisano to be insulin as is a commonly known drug as evidenced and in view of the teachings of Olive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783